DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-7 are allowed.
The following examiner’s statement of reasons for allowance:
Regarding independent claim 1, the closest prior art, Otsuka et al (US 6201771) discloses content providing system in which many unspecified many people can arbitrarily use it to get (purchase) a recording medium in which desired content has been downloaded, and the recording medium itself can be effectively used. Some download data (content) are selected and set on the basis of exhibit information detected from a recording medium, and operation control is made so that the recording medium in which the download data are recorded is ejected. That is, the recording medium which records content desired by a user can be provided to the user in any one mode of returning, exchange, and selling, (col. 1-36 lines 1-67). However, Otsuka et al does not disclose in the affirmative, “a controller configured to perform control, wherein, in a case where the location at which the abnormality has occurred is identified to be only the operation system and the detection unit detects the contact of the information storage medium, the controller performs control to continue processing on the image processing apparatus on the display system, and wherein, in a case where at least the identification unit identifies that the abnormality has occurred in the display system, the controller performs control at least to print a document indicating a method for continuing the processing on the image processing apparatus on the display system.”
Further, the next closest prior art Suzuki et al (US 5909603) discloses image forming apparatus including a process cartridge detachably attached to a main body the apparatus, the process cartridge having an image bearing member, a processor device acting on the image bearing member, and, storage device for electrically connecting the main body to the process cartridge through a connector, biasing device for biasing the process cartridge in a connecting direction of the connector, and presence/absence detection device for detecting whether the process cartridge is mounted onto the main body, the detection device detecting the presence/absence of the process cartridge after the biasing device operates, (Col. 1-12 lines 1-67). However, Suzuki et al does not disclose in the affirmative, “a controller configured to perform control, wherein, in a case where the location at which the abnormality has occurred is identified to be only the operation system and the detection unit detects the contact of the information storage medium, the controller performs control to continue processing on the image processing apparatus on the display system, and wherein, in a case where at least the identification unit identifies that the abnormality has occurred in the display system, the controller performs control at least to print a document indicating a method for continuing the processing on the image processing apparatus on the display system.”
Finally, the next closest prior art Yokoyama (US 2014/0268209) discloses user touches an information processing apparatus with a contactless IC card, thereby storing information required for handing over a process in the card, and then touches, with the “a controller configured to perform control, wherein, in a case where the location at which the abnormality has occurred is identified to be only the operation system and the detection unit detects the contact of the information storage medium, the controller performs control to continue processing on the image processing apparatus on the display system, and wherein, in a case where at least the identification unit identifies that the abnormality has occurred in the display system, the controller performs control at least to print a document indicating a method for continuing the processing on the image processing apparatus on the display system.”
Therefore, the prior arts Otsuka et al, Suzuki et al and Yokoyama alone or in combination do not render obvious in include the claimed feature in the affirmative, “a controller configured to perform control, wherein, in a case where the location at which the abnormality has occurred is identified to be only the operation system and the detection unit detects the contact of the information storage medium, the controller performs control to continue processing on the image processing apparatus on the display system, and wherein, in a case where at least the identification unit identifies that the abnormality has occurred in the display system, the controller performs control at least to print a document indicating a method for continuing the processing on the image processing apparatus on the display system.”

 “performing control, wherein, in a case where the location at which the abnormality has occurred is identified to be only the operation system and detecting includes detecting the contact of the information storage medium, performing control includes performing control to continue processing on the image processing apparatus on the display system, and wherein, in a case where at least identifying includes identifying that the abnormality has occurred in the display system, performing control includes performing control at least to print a document indicating a method for continuing the processing on the image processing apparatus on the display system.”
Further, the next closest prior art Suzuki et al (US 5909603) discloses image forming apparatus including a process cartridge detachably attached to a main body the apparatus, the process cartridge having an image bearing member, a processor device acting on the image bearing member, and, storage device for electrically connecting the “performing control, wherein, in a case where the location at which the abnormality has occurred is identified to be only the operation system and detecting includes detecting the contact of the information storage medium, performing control includes performing control to continue processing on the image processing apparatus on the display system, and wherein, in a case where at least identifying includes identifying that the abnormality has occurred in the display system, performing control includes performing control at least to print a document indicating a method for continuing the processing on the image processing apparatus on the display system.”
Finally, the next closest prior art Yokoyama (US 2014/0268209) discloses user touches an information processing apparatus with a contactless IC card, thereby storing information required for handing over a process in the card, and then touches, with the card, an information processing apparatus to which the process is to be handed over, (Para 0032-0075). However, Yokoyama does not disclose in the affirmative, “performing control, wherein, in a case where the location at which the abnormality has occurred is identified to be only the operation system and detecting includes detecting the contact of the information storage medium, performing control includes performing control to continue processing on the image processing apparatus on the display system, and wherein, in a case where at least identifying includes identifying that the abnormality has occurred in the display system, performing control includes performing control at least to print a document indicating a method for continuing the processing on the image processing apparatus on the display system.”
Therefore, the prior arts Otsuka et al, Suzuki et al and Yokoyama alone or in combination do not render obvious in include the claimed feature in the affirmative, “performing control, wherein, in a case where the location at which the abnormality has occurred is identified to be only the operation system and detecting includes detecting the contact of the information storage medium, performing control includes performing control to continue processing on the image processing apparatus on the display system, and wherein, in a case where at least identifying includes identifying that the abnormality has occurred in the display system, performing control includes performing control at least to print a document indicating a method for continuing the processing on the image processing apparatus on the display system.”

Regarding independent claim 7, the closest prior art, Otsuka et al (US 6201771) discloses content providing system in which many unspecified many people can arbitrarily use it to get (purchase) a recording medium in which desired content has been downloaded, and the recording medium itself can be effectively used. Some download data (content) are selected and set on the basis of exhibit information  “performing control, wherein, in a case where the location at which the abnormality has occurred is identified to be only the operation system and detecting includes detecting the contact of the information storage medium, performing control includes performing control to continue processing on the image processing apparatus on the display system, and wherein, in a case where at least identifying includes identifying that the abnormality has occurred in the display system, performing control includes performing control at least to print a document indicating a method for continuing the processing on the image processing apparatus on the display system.”
Further, the next closest prior art Suzuki et al (US 5909603) discloses image forming apparatus including a process cartridge detachably attached to a main body the apparatus, the process cartridge having an image bearing member, a processor device acting on the image bearing member, and, storage device for electrically connecting the main body to the process cartridge through a connector, biasing device for biasing the process cartridge in a connecting direction of the connector, and presence/absence detection device for detecting whether the process cartridge is mounted onto the main body, the detection device detecting the presence/absence of the process cartridge after the biasing device operates, (Col. 1-12 lines 1-67). However, Suzuki et al does not “performing control, wherein, in a case where the location at which the abnormality has occurred is identified to be only the operation system and detecting includes detecting the contact of the information storage medium, performing control includes performing control to continue processing on the image processing apparatus on the display system, and wherein, in a case where at least identifying includes identifying that the abnormality has occurred in the display system, performing control includes performing control at least to print a document indicating a method for continuing the processing on the image processing apparatus on the display system.”
Finally, the next closest prior art Yokoyama (US 2014/0268209) discloses user touches an information processing apparatus with a contactless IC card, thereby storing information required for handing over a process in the card, and then touches, with the card, an information processing apparatus to which the process is to be handed over, (Para 0032-0075). However, Yokoyama does not disclose in the affirmative, “performing control, wherein, in a case where the location at which the abnormality has occurred is identified to be only the operation system and detecting includes detecting the contact of the information storage medium, performing control includes performing control to continue processing on the image processing apparatus on the display system, and wherein, in a case where at least identifying includes identifying that the abnormality has occurred in the display system, performing control includes performing control at least to print a document indicating a method for continuing the processing on the image processing apparatus on the display system.”
Therefore, the prior arts Otsuka et al, Suzuki et al and Yokoyama alone or in combination do not render obvious in include the claimed feature in the affirmative, “performing control, wherein, in a case where the location at which the abnormality has occurred is identified to be only the operation system and detecting includes detecting the contact of the information storage medium, performing control includes performing control to continue processing on the image processing apparatus on the display system, and wherein, in a case where at least identifying includes identifying that the abnormality has occurred in the display system, performing control includes performing control at least to print a document indicating a method for continuing the processing on the image processing apparatus on the display system.”

Dependent claims 2-5 are allowed because of their dependency to claims 1, 6 and 7 respectively.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANTZ BATAILLE/Primary Examiner, Art Unit 2677